MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                              FILED
regarded as precedent or cited before any
court except for the purpose of establishing                  Mar 17 2017, 9:18 am

the defense of res judicata, collateral                            CLERK
                                                               Indiana Supreme Court
estoppel, or the law of the case.                                 Court of Appeals
                                                                    and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
George A. Lohmeier                                      Mark Small
Allen Wellman McNew Harvey, LLP                         Indianapolis, Indiana
Greenfield, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In Re: The Matter of Joyce Hall                         March 17, 2017
Incapacitated Adult,                                    Court of Appeals Case No.
                                                        30A01-1605-GU-1155
Barbara Rich and Donald Rich,                           Appeal from the Hancock Circuit
Appellants-Former Guardians,                            Court
                                                        The Honorable Richard D. Culver,
        v.                                              Judge
                                                        Trial Court Cause No.
Imogene Suzann Fischman,                                30C01-0704-GU-12
Appellee-Guardian.




Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 30A01-1605-GU-1155| March 17, 2017   Page 1 of 10
                                            Case Summary
[1]   In this interlocutory appeal, Donald and Barbara Rich (collectively, the

      “Riches”) appeal the trial court’s judgment for Imogene Suzann Fischman,

      guardian of Joyce Hall’s estate. We affirm.


                                                    Issue
[2]   The Riches raise one issue, which we restate as whether the trial court properly

      ordered them to repay $45,817.46 to Fischman as the guardian of Hall’s estate.


                                                    Facts
[3]   In April 2007, the Riches were appointed as co-guardians of Hall, who is

      Barbara’s sister. Over the next seven years, Hall lived with the Riches, with her

      son and his family, with another sister, and with the Riches’ daughter in an

      apartment. The Riches, however, had control over Hall’s finances. Hall’s

      husband lived in a nursing home and died on March 11, 2014.


[4]   In September 2014, Fischman, another of Hall’s sisters, filed a motion to

      terminate the guardianship. In November 2014, Fischman filed a motion for a

      detailed accounting and a motion for the appointment of a guardian ad litem.

      The trial court appointed a guardian ad litem and ordered the Riches to submit

      an accounting by March 2, 2015. The Riches’ accounting of the period from

      April 4, 2007, to January 12, 2015, claimed payments of $194,820.40, and

      deposits of $193,081.08, with an account balance of $1,739.32. The accounting

      listed various deposits and expenses, but it did not include the dates of any such

      deposits or expenses and did not include any documentation. Fischman
      Court of Appeals of Indiana | Memorandum Decision 30A01-1605-GU-1155| March 17, 2017   Page 2 of 10
      objected to the Riches’ accounting, which the trial court granted. On June 3,

      2015, the trial court ordered the Riches to provide the following by August 10,

      2016:


              a proper accounting as set forth under I.C. §29-3-9-6 which shall
              include but not be limited to, a copy of each monthly bank
              statement from the Ward’s account, a copy of each check written
              on the Ward’s account and an accompanying receipt, a copy of
              each payment to a medical provider and the accompanying
              receipt, copies of all apartment leases and proof of payment by
              each resident in any such apartment and compliance with all
              other requirements under I.C. § 29-3-9-6.


      Appellants’ App. Vol. II p. 93. On June 3, 2015, the trial court also removed

      the Riches as Hall’s guardians and temporarily appointed Fischman as guardian

      of Hall’s estate and Bob Kern as guardian of Hall’s person.


[5]   On August 4, 2015, the Riches filed a second accounting covering January 13,

      2015, through June 19, 2015. Fischman filed another objection to the

      accounting, noting that the Riches had failed to comply with the trial court’s

      June 3rd order. Fischman also alleged that the Riches had failed to remove

      their names from Hall’s accounts. Fischman requested that the Riches be held

      in contempt and sanctioned.


[6]   A hearing was held in October 2015. At the hearing, the Riches produced

      copies of the monthly statements for Hall’s checking account. The trial court

      ordered the documents to be copied and submitted to interested parties within

      ten days, which the Riches did.


      Court of Appeals of Indiana | Memorandum Decision 30A01-1605-GU-1155| March 17, 2017   Page 3 of 10
[7]   At another hearing in January 2016, the trial court appointed Fischman as

      guardian of Hall’s estate and Fischman and Kern as co-guardians of Hall’s

      person. During testimony, Fischman presented evidence regarding Hall’s funds

      that were spent by the Riches and requested reimbursement to Hall’s estate for

      $48,565.


[8]   In April 2016, the trial court issued findings of fact and conclusions thereon as

      follows:


                  3.      On February 25, 2015, former co-guardians, Barbara
                          Rich and Donald Rich (Riches) filed a Co-Guardian’s
                          First Report for the period from April 4, 2007 through
                          January 12, 2015.


                  4.      Although said 26 page report listed expenditures
                          purportedly attributable for the benefit of the ward, the
                          report was without proper documentation, receipts or
                          other verification.


                  5.      On June 3, 2015, Fischman, through counsel, filed an
                          Objection to Alleged Guardians Report and Motion for
                          Order to Produce Proper Report Pursuant to I.C. 29-3-
                          9-6(g).


                  6.      On June 3, 2015, the court granted Riches until August
                          10, 2015 to provide a proper accounting consistent with
                          the statute.


                  7.      On August 4, 2015, the Riches filed an accounting
                          which again was without documentation.



      Court of Appeals of Indiana | Memorandum Decision 30A01-1605-GU-1155| March 17, 2017   Page 4 of 10
            8.      To date, no proper accounting has ever been provided.


            9.      On September 4, 2015, Fischman filed a third objection
                    to the Riches’ actions.


            10.     At the hearing scheduled for October 12, 2015, Riches
                    produced photocopies of all the monthly statements of
                    the Ward’s checking account.


            11.     The Court reset the hearing for January 25, 2016 for
                    the presentation of evidence and to allow the attorneys
                    to review the Ward’s checking account.


            12.     At the hearing the Court considered evidence of the
                    spending of the Ward’s funds by Riches from the onset
                    of their guardianship through the termination of said
                    appointment.


                                              LAW


                 As the Indiana Court Appeals determined in In re
        Guardianship of Stalker, 953 N E.2d 1094, 1003 (Ind. App. 2011),
        “ . . . fiduciary duties as a guardian derive from statutory
        provisions. Indiana Code section 29-3-1-6 provides that a
        ‘guardian’” is a “person who is a fiduciary and is appointed by a
        court to be a guardian or conservator responsible as the court
        may direct for the person or the property of an incapacitated
        person or a minor.” A guardian has a statutory duty to manage
        the property of the ward’s best interest, and he is responsible to
        protect and preserve the property of the protected person. See
        I.C. 29-3-8-3(2); Wells v. Guardianship of Wells, 731 N.E.2d 1047,
        1051-52 (Ind. Ct. App. 2000), trans. denied. (Emphasis added)


                                            ORDER

Court of Appeals of Indiana | Memorandum Decision 30A01-1605-GU-1155| March 17, 2017   Page 5 of 10
                     After considering the evidence and testimony in this
               matter, it is the decision of this court that the Riches shall repay
               the Ward the amount of $45,817.46 in the amount of $300.00 per
               month until paid in full. Further, the Guardian for the Ward
               may file a lien against whatever tangible property she finds in
               possession of the Riches to secure said judgment.


                     The funeral trust is to immediately have the beneficiaries
               changed to the estate of Joyce Hall and the Riches’ names shall
               be removed.


       Appellants’ App. Vol. II p. 11. The Riches now appeal.


                                                  Analysis
[9]    The Riches challenge the trial court’s order requiring them to repay $45,817.46

       to Hall’s estate. The trial court here issued sua sponte findings and conclusions.

       Sua sponte findings control only as to the issues they cover, and a general

       judgment will control as to the issues upon which there are no findings. Yanoff

       v. Muncy, 688 N.E.2d 1259, 1262 (Ind. 1997). We will affirm a general

       judgment entered with findings if it can be sustained on any legal theory

       supported by the evidence. Id. When a court has made special findings of fact,

       we review sufficiency of the evidence using a two-step process. Id. First, we

       must determine whether the evidence supports the trial court’s findings of fact.

       Id. Second, we must determine whether those findings of fact support the trial

       court’s conclusions of law. Id.


[10]   Findings will only be set aside if they are clearly erroneous. Id. “Findings are

       clearly erroneous only when the record contains no facts to support them either

       Court of Appeals of Indiana | Memorandum Decision 30A01-1605-GU-1155| March 17, 2017   Page 6 of 10
       directly or by inference.” Id. A judgment is clearly erroneous if it applies the

       wrong legal standard to properly-found facts. Id. In order to determine that a

       finding or conclusion is clearly erroneous, an appellate court’s review of the

       evidence must leave it with the firm conviction that a mistake has been made.

       Id. We neither reweigh the evidence nor assess the credibility of witnesses, but

       consider only the evidence most favorable to the judgment. Fowler v. Perry, 830

       N.E.2d 97, 102 (Ind. Ct. App. 2005).


[11]   The Riches first argue that the trial court erred when it failed to order them to

       file an inventory, failed to order them to file a biennial accounting, failed to

       establish standards for the information they were required to report, and failed

       to remind them that an inventory or accounting was due. Indiana Code Section

       29-3-9-5(a) requires a guardian to file a complete inventory of the protected

       person’s property within ninety days after the appointment. Further, Indiana

       Code Section 29-3-9-5(b) requires the guardian to “keep suitable records of the

       guardian’s administration and exhibit the records as ordered by the court.”

       Indiana Code Section 29-3-9-6(a) then requires a guardian to file a “written

       verified account of the guardian’s administration” at least biennially “[u]nless

       otherwise directed by the court.” The statute also provides: “When a guardian

       files with the court proper receipts or other evidence satisfactory to the court

       showing that the guardian has delivered to the appropriate persons all the

       property for which the guardian is accountable as guardian, the court shall enter

       an order of discharge.” Ind. Code § 29-3-9-6(h) (formerly Ind. Code § 29-3-9-

       6(g) (amended by Pub. L. No. 99-2013, § 8 (eff. July 1, 2013)).


       Court of Appeals of Indiana | Memorandum Decision 30A01-1605-GU-1155| March 17, 2017   Page 7 of 10
[12]   Despite these statutes requiring a guardian to keep records of the administration

       of the protected person’s estate, the Riches rely on Indiana Code Section 29-3-9-

       6.5 for the proposition that the trial court was required to individually order

       them to maintain the records. That statute provides:


               (a)     This section applies to an accounting described under
                       section 6 of this chapter that is filed:


                       (1)      in a court that requires an accounting; and


                       (2)      by a guardian for a protected person:


                                (A)     whose:


                                        (i)     annual gross income is not more than
                                                one hundred eighty-five percent
                                                (185%) of the federal income poverty
                                                level as determined annually by the
                                                federal Office of Management and
                                                Budget under 42 U.S.C. 9902; and


                                        (ii)    total assets are worth fifteen thousand
                                                dollars ($15,000) or less; or


                                (B)     who has an annual gross income and total
                                        assets of any amount, if the guardian does not
                                        have powers concerning the estate of the
                                        protected person.


               (b)     The court shall establish standards for the type of
                       information required to be reported in an accounting
                       described in subsection (a).

       Court of Appeals of Indiana | Memorandum Decision 30A01-1605-GU-1155| March 17, 2017   Page 8 of 10
[13]   The Riches make no effort to explain how this statute is applicable to Hall’s

       estate. Further, it does not appear that the Riches raised this argument with the

       trial court. Consequently, the argument is waived. See GKC Indiana Theatres,

       Inc. v. Elk Retail Inv’rs, LLC., 764 N.E.2d 647, 651 (Ind. Ct. App. 2002) (holding

       that an argument or issue not presented to the trial court is generally waived for

       appellate review). The guardianship statutes required the Riches to file an

       inventory, maintain records, and file accountings. The Riches’ ignorance of the

       law does not excuse them from complying with the statutes. See Mullis v.

       Kinder, 568 N.E.2d 1087, 1090 (Ind. Ct. App. 1991) (noting that ignorance of

       the law is no excuse where the party argued that he was “without notice of the

       law’s existence”).


[14]   The Riches also argue that the records they submitted were reasonable under

       the circumstances and did not justify the trial court ordering them to reimburse

       Hall’s estate $45,817.46. Fischman presented testimony regarding excessive

       purchases of clothing, food, and shoes, excessive expenditures for guardian fees,

       rent, utilities, storage and moving fees, supplies, and a YMCA membership,

       and expenditures for furniture and home décor. Fischman also testified

       regarding Hall’s unpaid medical bills. When Hall was moved into a nursing

       home during these proceedings, she had little to show for the expenditures. “A

       guardian has a statutory duty to manage the estate for the protected person’s

       best interest.” Wells v. Guardianship of Wells, 731 N.E.2d 1047, 1051-52 (Ind. Ct.

       App. 2000), trans. denied. “A guardian is entitled to reasonable compensation

       for services as guardian and to reimbursement for reasonable expenditures


       Court of Appeals of Indiana | Memorandum Decision 30A01-1605-GU-1155| March 17, 2017   Page 9 of 10
       made in good faith on behalf of the protected person.” I.C. § 29-3-9-3. Given

       the lack of documentation regarding the expenditures, the Riches have failed to

       demonstrate that the expenditures were reasonable and made in good faith. We

       cannot say the trial court’s findings and conclusions thereon are clearly

       erroneous.


                                                Conclusion
[15]   The trial court’s order requiring the Riches to reimburse Hall’s estate is not

       clearly erroneous. We affirm.


[16]   Affirmed.


       Kirsch, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 30A01-1605-GU-1155| March 17, 2017   Page 10 of 10